Citation Nr: 0947893	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, characterized as macular degeneration, to include 
as secondary to residuals of a fragment wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to March 
1946.

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in February 2009 for 
further development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A bilateral eye disorder was not shown in service and not 
identified for many years after service.

2. A bilateral eye disorder is not related to service or to a 
service-connected disability.


CONCLUSION OF LAW

A bilateral eye disorder, characterized as macular 
degeneration, was not incurred or aggravated by active duty, 
and is not due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	Service Connection on a Secondary Basis

The record indicates that the Veteran has been service 
connected since 1946 or residuals of an injury to the right 
side of his head after being hit by a fragment while involved 
in combat.  The Veteran now claims that he is suffering eye 
disorders that are attributable to his service-connected 
disability.

The service treatment records note the Veteran's fragment 
injury to the right side of his head.  However, he did not 
note any effects to his eyes at that time, and the treatment 
records do not reflect an injury to either eye while on 
active duty.  Moreover, at his physical examination upon his 
separation from active duty in March 1946, his eyesight was 
observed to be normal bilaterally.

Next, the VA outpatient treatment records from November 2008 
indicate that he underwent treatment for cataracts in 1998.  
Both lenses have since been surgically replaced.  His current 
disorder was specifically characterized as a disciform scar 
with a 1.5 disc diameter round neovascular membrane 
temporally in the right eye and a large central macular hole 
in the left eye with overlying fibrotic scarring.  

These observations led to diagnoses of wet macular 
degeneration in the right eye and diffuse macular scarring in 
the left eye with a history of a macular hole.  
Additionally, a private eye examination in March 2007 
indicated that his corrected vision was only 20/400 
bilaterally.

However, the evidence does not indicate that the Veteran's 
macular degeneration is attributable to his service-connected 
residuals of a fragment wound to his head.  In this case, the 
Board places great probative value on the March 2009 VA 
examination that was undertaken specifically to address this 
issue.  

At that examination, the Veteran complained of blurriness of 
vision in both eyes.  Although the Veteran's slit lamp 
examination was normal, fibrotic scarring in both eyes was 
observed upon a fundoscopic examination.  No residuals of an 
eye injury were seen.  

Based on a review of the claims file and examination of the 
Veteran, the examiner provided the opinion that the Veteran's 
current eye disorders were not related to his service-
connected fragment injury.  In providing this opinion, the 
examiner reflected that, while it is clear that the Veteran 
was wounded while on active duty, the evidence did not 
indicate that such wounds involved the eyes, and his 
separation physical examination in March 1945 indicated 
normal vision.

Moreover, the examiner also noted that the Veteran's eye 
disorders did not begin until over 50 years after he left 
active duty.  Instead, the examiner stated that the Veteran's 
eye disorders were related to age, rather than to his combat 
wounds.  

In considering this claim, the Board has also considered the 
Veteran's statements asserting a nexus between his eye 
disorders and his service-connected fragment wounds.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may 
affect the credibility of testimony, it does not affect 
competency to testify').  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
eye-related disorders such as macular degeneration are not 
the types of conditions that a lay person can provide 
competent evidence on questions of etiology or diagnosis. 

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25. 

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the claim for service connection on a 
secondary basis is denied.

Service Connection on a Direct Basis

Next, although the Veteran has primarily asserted that his 
eye disorders are attributable to his service-connected 
fragment wounds, the Board has also considered the claim on a 
direct basis.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
However, this appeal must also be denied.

As was noted above, the service treatment records note do not 
indicate that the Veteran incurred an eye injury while in 
service.  Additionally, his vision was observed to be normal 
at his separation physical examination in March 1946.   

Here, the Board emphasizes the gap between discharge from 
active duty service (1946) and the first diagnosis to his 
eyes in approximately 1998 (over a 50 year gap).  
Furthermore, the record indicates that he underwent a VA 
examination in June 1947 that did not note any eye disorders.  
Therefore a continuity of symptomatology is not established 
based on the competent evidence.  

In addition to the absence of documented post-service 
symptomatology for many years, the Board has considered the 
Veteran's statements continuity of symptoms. The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, continuity of symptomatology since active 
service has not been shown, nor has the Veteran so asserted.  
Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1946) and initial 
reported symptoms related to an eye disorder in 1998.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  Therefore, continuity has 
not here been established.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's eye disorders to active duty.

Specifically, the evidence does not indicate a relationship 
between his eye disorders and active duty service.  In fact, 
the first indication of pathology was not until many years 
after his discharge.  Moreover, the service treatment records 
do not indicate any trauma or injury while in service.

In sum, in the absence of actual pathology to the eyes during 
service or for many years thereafter, and no nexus between 
current complaints and active duty, the evidence does not 
support a grant of service connection on a direct basis.  As 
such, this aspect of the appeal is also denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2009, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA treatment records.  Moreover, the Veteran 
submitted private treatment records.  

Next, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in December 2008.  Moreover, specific VA 
medical opinions pertinent to the issue on appeal were 
obtained in December 2006, April and November 2008, and March 
2009.  

Although the Board remanded the issue for another 
examination, the Board finds the subsequent examination in 
March 2009 was adequate for evaluation purposes.  
Specifically, the examiners reviewed the claims file, 
interviewed the Veteran and conducted a physical examination.  

Moreover, there is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral eye disorder, 
characterized as macular degeneration is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


